Title: To Thomas Jefferson from Robert Smith, 29 September 1824
From: Smith, Robert
To: Jefferson, Thomas


                        Sir
                        
                            Pittsburgh
                            Sept 29th 1824
                    You must know that in the year 1800 I took an active part in your election and left Philadelphia the 17 day of May for Baltimore at Annapolis I put into Mr Greens paper a card that brought out G G Duwald to write essays that whent through a great many papers in the U States and I consider that it was those essays of G.G Duwald made you the President of the US as I am growing in years I think that I should be noticed by you 50 or 60 Dollars per Annum would help me to live as I have sacrafaced time to your elevation to Power I think that I should be noticed from
                        Robert SmithprinterPS I planned the Capture of the Britsh fleet on Lake Eriee and Lake Champlain and Transition of— and  with Sir John Croigh was planned by me—It was me that wrote to you on that subject and it saved the United States